Citation Nr: 1428319	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes, hypertension, and/or diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to January 1966 and from June 1968 to October 1969, including overseas service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision which, in pertinent part denied entitlement to service connection for peripheral neuropathy.  

In May 2012, the Veteran testified before the undersigned at a hearing at the RO.  A transcript has been associated with the file.

This claim was previously before the Board in May 2012, at which time the Board remanded it for further evidentiary development.  The case has now been returned to the Board for further appellate action.  

Review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional records pertinent to the present appeal.


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral upper and lower extremities was not caused or aggravated by his service connected diabetes, hypertension, or diabetic retinopathy, and was not incurred in or aggravated by active service, nor may it be presumed to have been.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral upper and lower extremities was not caused or aggravated by the Veteran's service-connected diabetes, hypertension, or diabetic retinopathy, and is not otherwise related to active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

A September 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The Veteran's service treatment records (STRs), VA treatment record, and private treatment records have been associated with the claims file, as well as all VA examination reports.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain. 

A VA diabetes examination was performed in July 2007 and a neurological examination was performed in August 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA examiner provided a nexus opinion in August 2013 which is based on consideration of the Veteran's medical history and supported by a thorough explanation.  The August 2013 examination report and opinion enable the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

Based on the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

II. Analysis

The Veteran claims entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, specifically asserting that this disorder was caused or aggravated by his service-connected diabetes.  For the following reasons, the Board finds that service connection is not warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection will also be presumed for certain chronic diseases, including organic diseases of the nervous system such as peripheral neuropathy, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, for Veterans who had qualifying service in the Republic of Vietnam during the Vietnam era and are thus presumed to have been exposed to certain herbicide agents (i.e. Agent Orange), service connection will be presumed for early onset peripheral neuropathy if manifest to a degree of 10 percent or more within one year of the date of last exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 3.313(a).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA treatment records from June 2008 reflect the Veteran's reports of numbness and tingling in his hands and feet, present for approximately 7 months.  The VA neurologist noted the presence of sensory neuropathy in the arms and legs, stating that it "may represent a form of diabetic neuropathy but this needs to be proven."  In July 2008, a VA diabetes examiner determined that the Veteran's neurological deficits, including his complaints of numbness and tingling in his hands and feet, were not related to his diabetes.  A subsequent August 2008 VA neurology outpatient note provided an impression of "probable diabetic neuropathy"; however, the VA neurologist posited that the Veteran's "history of heavy drinking" was another possible factor contributing to his symptoms.

In August 2013, a VA physician opined that it was less likely than not that peripheral neuropathy of the bilateral upper or lower extremities was related to or had its onset in service or manifested immediately following discharge.  The examiner further opined that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was neither caused nor aggravated by his service-connected disabilities, specifically his diabetes, hypertension, and diabetic retinopathy.  The examiner explained that although the development of his peripheral neuropathy roughly coincided with the initial diagnosis of his diabetes, "[m]edical literature supports that it takes years of uncontrolled Diabetes to cause peripheral neuropathy."  Here, the Veteran's diabetes was diagnosed in 2006 and was well-controlled.  As such, the examiner found the Veteran's history of chronic, heavy alcohol consumption, evidenced by his history of pancreatitis and liver cirrhosis, to be the likely cause of his peripheral neuropathy.  Additionally, the examiner stated that the peripheral neuropathy was less likely than not caused by either the Veteran's hypertension or his diabetic retinopathy, as there is no causal relationship between these disabilities and peripheral neuropathy and because the weight of medical research and literature "does not support that [hypertension or diabetic retinopathy] can cause or worsen the claimed peripheral neuropathy of the bilateral upper or lower extremities." 

The Board affords the August 2013 VA examiner's opinion significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Specifically, the examiner reviewed the claims file and provided a thorough and detailed rationale in support of his opinions, supported by reference to evidence in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, there is no contradicting probative medical evidence of record.  In this regard, to the extent that the June 2008 and August 2008 VA neurological records indicate the possibility of a relationship between the Veteran's peripheral neuropathy and his diabetes, those records are entirely speculative, noting that diabetes "may" be the cause of the neurological symptoms and that diabetic neuropathy is a "possible" diagnosis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," "may," or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The Veteran is adamant in his assertion of a relationship between his current peripheral neuropathy and his service-connected disabilities.  However, although lay evidence may be competent to establish medical etiology or nexus, the causation of peripheral neuropathy falls outside the realm of knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because such a determination involves a complex medical question.  Id.

In support of his contentions, the Veteran's representative submitted excerpts from medical articles and studies, purportedly suggesting a potential relationship between peripheral neuropathy and both hypertension and diabetic retinopathy.  See November 2013 Informal Hearing Presentation (providing excerpts from various medical resources including Diabetes & Metabolism, the Journal of the American Board of Family Medicine, and the National Center for Biotechnology Information).  Importantly, in this regard, the Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a conclusion only on the basis of independent medical evidence or adequate reliance upon recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Kahana, 24 Vet. App. 428.  Here, the excerpts submitted by the Veteran's representative indicate no more than the possibility that hypertension and diabetic retinopathy may be related to or risk factors for peripheral neuropathy.  This evidence is too speculative, general, and inconclusive, even when considered with the other evidence of record, to show that the Veteran's peripheral neuropathy was as likely as not secondary to his hypertension or diabetic retinopathy.

Accordingly, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's service-connected disabilities, including his diabetes, hypertension, and diabetic retinopathy, and his peripheral neuropathy, either via causation or aggravation.  As such, service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Board has also considered whether service connection for peripheral neuropathy of the bilateral upper and lower extremities may be established on a direct or presumptive basis.  The STRs do not show any treatment for or diagnosis of a chronic neurological condition, including peripheral neuropathy, and there was no treatment or diagnosis within a year of service.  Moreover, the Veteran does not assert that his peripheral neuropathy manifested during service or within a year after his discharge, or that he experienced a continuity of symptoms related to his neuropathy ever since active service; and he has not otherwise contended that his peripheral neuropathy is related to service.  Instead, the Veteran testified that his symptoms of peripheral neuropathy first manifested more than thirty years after his discharge from service.  See June 2012 Board Hearing Testimony (noting the onset of his peripheral neuropathy was roughly one year after his diagnosis of diabetes in 2007).  The earliest evidence of any symptoms of peripheral neuropathy is the Veteran's June 2008 reports of numbness and tingling in his hands and feet.  Therefore, the Veteran's neurological disability of the bilateral upper and lower extremities did not manifest within one year separation from service.  Accordingly, the Veteran is not entitled to a regulatory presumption of service connection for peripheral neuropathy, either on the basis of chronicity or herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, as there is no association or link between his active service and his current peripheral neuropathy of the bilateral upper and lower extremities, service connection on a direct basis is also not warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy of the bilateral upper and lower extremities must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for peripheral neuropathy, to include as secondary to diabetes, hypertension, and/or diabetic retinopathy, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


